Citation Nr: 1342187	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for essential tremors of the bilateral hands.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 to June 2003 and from July 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In March 2012, the Veteran requested a hearing before the Board at the RO.  In a November 2012 statement, the Veteran's attorney indicated that the Veteran no longer wanted to participate in a hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In a February 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran submitted a timely notice of disagreement (NOD) with the rating decision in October 2012, and the RO issued a statement of the case (SOC) in October 2013.  Likewise, in a September 2012 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a right knee disorder, and assigned separate 10 percent evaluations for limitation of flexion and instability, effective from June 14, 2012.  The Veteran's attorney submitted a NOD with the assigned ratings, and the RO issued a SOC in October 2013.  However, the Veteran has not filed a timely substantive appeal (e.g., VA Form 9 or equivalent statement) with respect to these service connection and increased rating claims.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  As such, the Veteran has not perfected his appeal for these issues, and they are not currently before the Board for consideration.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are relevant to the issues on appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can be cured on remand.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that, following the issuance of a March 2012 SOC for the increased rating claim and a March 2012 SSOC for the service connection claims, the Veteran submitted a VA Form 21-22a, which appointed the Veteran's attorney as his representative, in November 2012.  Since her appointment, the attorney has not submitted any statements or a VA Form 646 (Statement of Accredited Representative in Appealed Case), pertaining to the issues on appeal.  The Board notes that, when a Veteran appeals to the Board, he will be afforded "full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2013).  When a veteran has appointed a representative, the AOJ must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances."  38 C.F.R. § 20.600 (2013); VA Adjudication Procedure Manual, M21-1, Part I, Chapter 5, Section F, Para. 27 (Aug. 4, 2009).  In order to comply with due process of law, the Veteran's attorney must be provided the opportunity to review the record and offer written argument on his behalf.

In addition, the Veteran has contended that he is entitled to an increased rating for his PTSD.  After the RO issued a SOC in March 2012, with respect to the increased rating claim, the Veteran submitted a substantive appeal (VA Form 9) in March 2012.  The RO provided him with a VA PTSD examination in May 2012; however, the RO did not readjudicate the claim following the examination.  Therefore, on remand, the RO must issue a SSOC that includes the May 2012 VA PTSD examination findings and any VA treatment notes associated with the record following the March 2012 SOC.

The Veteran has also contended that he is entitled to service connection for sleep apnea that manifested in service in 2005.  During an August 2007 VA respiratory examination, he reported that he disturbed others with his loud snoring when he served in Iraq.  The examiner diagnosed the Veteran with sleep apnea; however, he did not provide an opinion as to whether the Veteran's current sleep apnea manifested in service or was otherwise causally or etiologically related to his military service.  Thus, on remand, a medical opinion should be obtained.

Similarly, the Veteran has contended that he is entitled to service connection for essential tremors of his bilateral hands.  During an August 2007 VA neurology examination, he reported that he noticed his hand tremors approximately two months before his return from Iraq, in approximately April 2006.  The examiner diagnosed the Veteran with mild essential tremors in both hands; however, he did not provide an opinion as to whether the Veteran's current hand tremors manifested in service or were otherwise causally or etiologically related to his military service.  Therefore, the RO should obtain such an opinion on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, sleep apnea, and hand tremors.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA treatment records dated from August 2012 to present.

2.  The RO should obtain a medical opinion on the etiology of the Veteran's sleep apnea from the VA examiner who conducted the August 2007 VA respiratory system examination, or if he is not available or unable to provide the requested opinions, another appropriate clinician.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should specifically consider the Veteran's statements that he snored in service in 2005.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he snored during service in 2005.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO should obtain a medical opinion on the issue of the etiology of the Veteran's essential tremors in both hands from the VA examiner who conducted the August 2007 VA neurological disorders examination, or if he is not available or unable to provide the requested opinions, another appropriate clinician.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should specifically consider the Veteran's statements that he had tremors in his hands that began during service in approximately March 2006 or April 2006.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's essential tremors in both hands manifested in service or are otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he had tremors in his hands that began during service in approximately March or April 2006.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


